DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 5/10/2022 is acknowledged.
Applicant amended claim 21, 23, 24, 28, and 30-32; and cancelled claim 22. 
Applicant added claim 33.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0378903) (hereafter Jeon), in view of Yu et al. (US 2017/0125411) (hereafter Yu).
Regarding claim 28, Jeon discloses a method comprising: 
forming a first dummy gate (top 154 in Fig. 11, paragraph 0057) and a second dummy gate (bottom 154 in Fig. 11, paragraph 0057) over a first fin (leftmost 110 in Fig. 11, paragraph 0060) and a second fin (rightmost 110 in Fig. 11, paragraph 0060), the first dummy gate (top 154 in Fig. 11) and the second dummy gate (bottom 154 in Fig. 11) parallel to each other and each perpendicular to the first fin (leftmost 110 in Fig. 11) and the second fin (second leftmost 110 in Fig. 11); 
laterally encapsulating the first dummy gate (top 154 in Fig. 11) and the second dummy gate (bottom 154 in Fig. 11) with a first dielectric layer 140 (Fig. 11, paragraph 0061); 
replacing the first dummy gate (top 154 in Fig. 11) with a first replacement gate (top 150 in Fig. 19, paragraph 0065) and replacing the second dummy gate (bottom 154 in Fig. 11) with a second replacement gate (bottom 150 in Fig. 19, paragraph 0065); 
forming a mask layer 165 (Fig. 24, paragraph 0072) over the first dielectric layer 140 (Fig. 24), the first replacement gate (left 150 in Fig. 24), and the second replacement gate (right 150 in Fig. 24); 
patterning the mask layer 165 (Fig. 26) to form an opening 166 (Fig. 24, paragraph 0072) therein, the opening 166 (Fig. 24) exposing an upper surface of a first portion of the first replacement gate (left 150 in Fig. 24) and an upper surface of a TSMP20191019USooPage 6 of 8first portion of the first dielectric layer 140 (Fig. 24); 
removing (see Figs. 26 and 27) the first portion of the first replacement gate (150A and 150B in Fig. 26) and the first portion of the first dielectric layer 140 (Fig. 27) to form a first trench (opening between 150A and 150B in Fig. 26) extending through the first replacement gate; and 
depositing a second dielectric layer (172 and 180 in Fig. 28, paragraph 0081) in the first trench, the second dielectric layer (172 and 180 in Fig. 28) including a dielectric material 172 (Fig. 28, paragraph 0081) completely surrounding an air gap 180 (Fig. 28, paragraph 0081), the air gap 980 (Fig. 32, paragraph 0087) extending beyond sidewalls of the first replacement gate (top 150A and top 150B in Fig. 32).  
Jeon does not disclose forming a second trench below the first trench extending through an underlying isolation material; and 
depositing a second dielectric layer in the second trench and the first trench. 
Yu discloses forming a second trench (lower portion of 130 between 50 in Fig. 6A; and see paragraph 0032, wherein “etching the oxide layers (with different etching conditions than the poly silicon etching)”) below the first trench (upper portion of 130 between 110 in Fig. 6A) extending through an underlying isolation material 50 (Fig. 6A, paragraph 0019); and 
depositing a second dielectric layer 150 (Fig. 7A, paragraph 0036) in the second trench (lower portion of 130 between 50 in Fig. 7A) and the first trench (upper portion of 130 between 110 in Fig. 7A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon to include forming a second trench below the first trench extending through an underlying isolation material; and depositing a second dielectric layer in the second trench and the first trench, as taught by Yu, since by using the mask pattern 120 (Yu, Fig. 6A, paragraph 0031) as an etching mask, a part of gate layer 110 (Yu, Fig. 6A, paragraph 0031) and the gate insulating layer 105 (Yu, Fig. 6A, paragraph 0031) are removed, so as to obtain a separation opening 130 (Yu, Fig. 6A, paragraph 0031) that separates the gate layers 110 (Yu, Fig. 6A, paragraph 0031). 
Regarding claim 29, Jeon further discloses the method of claim 28, wherein the opening 166 (Fig. 24) simultaneously exposes an upper surface of a first portion of the second replacement gate (right 150 in Fig. 24), further comprising: removing (see Figs. 25-27 and 32) the first portion of the second replacement gate (similar to 150A and 150B in Fig. 26; and also see bottom 150A and bottom 150B in Fig. 32), wherein the air gap 980 (Fig. 32, paragraph 0087) extends beyond sidewalls of the second replacement gate (bottom 150A and bottom 150B in Fig. 32).  
Regarding claim 30, Jeon further discloses the method of claim 28, wherein the air gap 180 (Fig. 28) extends into the second trench (opening between 130A and 130B in Fig. 26), the air gap 180 (Fig. 28) having a bottom surface deeper than the bottom surface (bottom surface of 150A and 150B on the top surface of 110 in Fig. 28) of the first replacement gate (150A and 150B in Fig. 28).  
Regarding claim 32, Jeon further discloses the method of claim 28, wherein the first trench 175 (Fig. 26) is disposed between the first fin (leftmost 110 in Fig. 11) and the second fin (rightmost 110 in Fig. 11), a lengthwise direction of the first trench 175 (Fig. 26) being parallel to a lengthwise direction of the first fin (leftmost 110 in Fig. 11).

Allowable Subject Matter
Claims 1-8, 21, and 23-27 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Lee et al. (US 2012/0132982), discloses etching a gate stack (130, 150, and 152 in Fig. 23-24) to form a trench 175 (Fig. 26, paragraph 0037) extending through the gate stack, the gate stack comprising a metal gate electrode 150 (Fig. 23, paragraph 0037), a gate dielectric 130 (Fig. 23, paragraph 0037), and a pair of gate spacers 152 (Fig. 23, paragraph 0032), the trench removing a portion of the gate stack to separate the gate stack into a first gate stack portion (130A and 150A in Fig. 26, paragraph 0076) and a second gate stack portion (130B and 150B in Fig. 26, paragraph 0076) but fails to disclose extending the trench into an isolation region under the gate stack; and the dielectric region having an air gap in the dielectric material, the air gap extending upward from a first depth corresponding to the isolation region to a second depth corresponding to a depth of the metal gate electrode of the first gate stack portion; forming a first contact to the metal gate electrode of the first gate stack portion; forming a second contact to the metal gate electrode of the second gate stack portion, the first contact being electrically isolated from the second contact; and forming a third contact to a source/drain region disposed adjacent to the first gate stack portion. Additionally, the prior art does not teach or suggest a method comprising: extending the trench into an isolation region under the gate stack; and the dielectric region having an air gap in the dielectric material, the air gap extending upward from a first depth corresponding to the isolation region to a second depth corresponding to a depth of the metal gate electrode of the first gate stack portion in combination with other elements of claim 1.
In addition, a closest prior art, Jeon et al. (US 2019/0378903), discloses a first trench 175 (Fig. 26, paragraph 0037) between two fins 110 (Fig. 26) of the pattern of semiconductor fins; and a shallow trench isolation (STI) structure 120 (Fig. 28, paragraph 0018) but fails to disclose the pattern of semiconductor fins laterally surrounded by a shallow trench isolation (STI) structure; and extending a depth of the first trench into the STI structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: the pattern of semiconductor fins laterally surrounded by a shallow trench isolation (STI) structure; and extending a depth of the first trench into the STI structure in combination with other elements of claim 21.

A closest prior art, Jeon et al. (US 2019/0378903), discloses a method comprising: etching a gate stack (130, 150, and 152 in Fig. 23-24) to form a trench 175 (Fig. 26, paragraph 0037) extending through the gate stack, the gate stack comprising a metal gate electrode 150 (Fig. 23, paragraph 0037), a gate dielectric 130 (Fig. 23, paragraph 0037), and a pair of gate spacers 152 (Fig. 23, paragraph 0032), the trench removing a portion of the gate stack to separate the gate stack into a first gate stack portion (130A and 150A in Fig. 26, paragraph 0076) and a second gate stack portion (130B and 150B in Fig. 26, paragraph 0076); and depositing a dielectric material 172 (Fig. 28, paragraph 0081) in the trench to form a dielectric region (172 and 180 in Fig. 28, paragraph 0081), the dielectric region (172 and 180 in Fig. 28) having an air gap 180 (Fig. 28, paragraph 0081) in the dielectric material 172 (Fig. 28), the air gap 180 (Fig. 28) as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.
In addition, a closest prior art, Jeon et al. (US 2019/0378903), discloses a method comprising: depositing a first inter-layer dielectric (ILD) 140 (Fig. 11, paragraph 0027) surrounding the first dummy gate stack (top 154 in Fig. 11, paragraph 0057) and the second dummy gate stack (bottom 154 in Fig. 11, paragraph 0057); replacing the first dummy gate stack (top 154 in Fig. 11) with a first replacement gate (top 150 in Fig. 19, paragraph 0065) and replacing the second dummy gate stack (bottom 154 in Fig. 11) with a second replacement gate (bottom 150 in Fig. 19, paragraph 0065); patterning a mask 165 (Fig. 24, paragraph 0072) over the first ILD 140 (Fig. 24, paragraph 0061), the first replacement gate (left 150 in Fig. 24), and second replacement gate (right 150 in Fig. 24), to form an opening 166 (Fig. 24, paragraph 0072) with a lengthwise direction perpendicular (see Fig. 19, wherein 150 is extending in horizontal direction; and see Fig. 22, wherein 166 is extending in vertical direction) to a lengthwise direction of the first replacement gate (left 150 in Fig. 24); using the patterned mask 165 (Fig. 26) to remove a portion of the first replacement gate (150A and 150B in Fig. 26), a portion of the second replacement gate (similar to 150A and 150B in Fig. 26; and see bottom 150A and 150B in Fig. 32), and a portion of the first ILD 140 (Fig. 27) to form a first trench 175 (Fig. 26, paragraph 0037) between two fins 110 (Fig. 26) of the pattern of semiconductor fins; and depositing a dielectric material 172 (Fig. 28, paragraph 0081) in the first trench to form a dielectric region (172 and 180 in Fig. 28, paragraph 0081), the dielectric region having an air gap 180 (Fig. 28, paragraph 0081) in the dielectric material 172 (Fig. 28, paragraph 0081), the air gap 980 (Fig. 32, paragraph 0087) extending from the first replacement gate (top 150A and top 150B in Fig. 32) to the second replacement gate (bottom 150A and bottom 150B in Fig. 32) but fail to teach the pattern of semiconductor fins laterally surrounded by a shallow trench isolation (STI) structure; patterning a dummy gate layer to form a pattern of dummy gate stacks over a pattern of semiconductor fins, the pattern of dummy gate stacks including a first dummy gate stack and a second dummy gate stack; and extending a depth of the first trench into the STI structure as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 23-27 depend on claim 21.

3. 	Claims 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 31 would be allowable because a closest prior art, Jeon et al. (US 2019/0378903), discloses forming a second trench (opening between 130A and 130B in Fig. 26) below the first trench (opening between 150A and 150B in Fig. 26), the second trench (opening between 130A and 130B in Fig. 26) extending beyond a bottom surface of the first replacement gate (150A and 150B in Fig. 26) but fails to disclose forming the second trench comprises etching the underlying isolation material at a faster etch rate than an etch rate used to form the first trench, a neck forming between the first trench and the second trench. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: forming the second trench comprises etching the underlying isolation material at a faster etch rate than an etch rate used to form the first trench, a neck forming between the first trench and the second trench in combination with other elements of the base claims 30 and 28. 
In addition, claim 33 would be allowable because a closest prior art, Jeon et al. (US 2019/0378903), discloses forming a second trench (opening between 130A and 130B in Fig. 26) below the first trench (opening between 150A and 150B in Fig. 26) but fails to disclose forming a third trench below the second trench in a substrate disposed beneath the underlying isolation material; and depositing the second dielectric layer in the third trench. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: forming a third trench below the second trench in a substrate disposed beneath the underlying isolation material; and depositing the second dielectric layer in the third trench in combination with other elements of the base claim 28. 

Response to Arguments
1. 	Applicant's arguments filed 5/10/2022 have been fully considered.
2. 	Applicant's arguments with respect to claims 28-32 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813